      Case: 1:19-cv-02952 Document #: 93 Filed: 02/24/20 Page 1 of 5 PageID #:4330




                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 ART AKIANE LLC,

            Plaintiff,

 v.                                                   Case No. 19-cv-02952

 ART & SOULWORKS LLC,                                 Judge Edmond E. Chang
 CAROL CORNELIUSON, and
 CARPENTREE, INC.

            Defendants.

 ART & SOULWORKS LLC, and
 CAROLYNE CORNELIUSON,

            Defendants-Counter-Plaintiffs,

 v.

 ART AKIANE LLC,

            Plaintiff – Counter-Defendant,

 and

 AKIANE ART GALLERY, LLC, and
 AKIANE KRAMARIK,

            Counter-Defendants.

      ART AKIANE LLC’S MOTION FOR LEAVE TO FILE A SECOND AMENDED
                              COMPLAINT

           Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiff/Counter-Defendant, Art

Akiane LLC (“Art Akiane”), through its undersigned attorneys, respectfully requests leave to file

a Second Amended Complaint, instanter, a copy of which is attached as Exhibit A. In support of

this motion, Art Akiane states as follows:


                                                 1

26747201
     Case: 1:19-cv-02952 Document #: 93 Filed: 02/24/20 Page 2 of 5 PageID #:4331




           1.   Art Akiane filed its initial complaint in this action on May 1, 2019. (ECF No. 1.)

The initial complaint named two defendants—Art & SoulWorks LLC (“ASW”) and Carolyne

Corneliuson—and sought damages and injunctive relief based upon the defendants illicit copying

and distribution of Akiane Kramarik’s (“Akiane”) artwork.1 Art Akiane alleged that ASW and

Corneliuson: (1) hid and underreported sales, for which they owned Art Akiane royalties; (2) made

and sold counterfeit versions of Akiane’s artwork; (3) induced the public to download illegal “free”

copies of Akiane’s artwork from ASW’s website; and (4) represented that they were the official

and authorized sources for Akiane’s artwork when this was not the case, among other claims. (Id.

¶¶ 4-9.)

           2.   Art Akiane amended its complaint on August 22, 2019. (ECF No. 38.) In its

amended complaint, Art Akiane joined Carpentree, Inc. (“Carpentree”) as a defendant because

ASW and Corneliuson were believed to have sold their illicit works through Carpentree’s online

platform. (Id. ¶ 60). The amended complaint asserted that Carpentree framed and sold illicit

versions of Akiane’s artwork at a significant mark-up to consumers. (Id. ¶¶ 61-62.)

           3.   Through discovery, Art Akiane has just learned that




                                                                                           (See Ex.

B,                                                       )

                        . (Id.) (emphasis added).




1
 Akiane is an internationally renowned artist who has been recognized as a gifted child prodigy
and garnered international acclaim for her works.
                                               2

26747201
    Case: 1:19-cv-02952 Document #: 93 Filed: 02/24/20 Page 3 of 5 PageID #:4332




                                      (Id.)2

           4.     In light of this new evidence, Art Akiane seeks leave to amend its complaint to

assert new factual allegations and claims against the existing defendants based upon their unlawful

counterfeiting of Art Akiane’s works, as well as their knowing and willful efforts to sidestep and

shortchange Art Akiane.

                                                                          .

           5.     A redlined copy of Art Akiane’s proposed Second Amended Complaint reflecting

the changes made to the previous iteration is attached as Exhibit C.

           6.     Accordingly, Art Akiane respectfully requests leave to file an amended complaint,

a copy of which Art Akiane has attached as Exhibit A for the Court’s review.

           7.     Counsel for Art Akiane has attempted to confer with counsel for the other parties

regarding the filing of this motion. Counsel for Art & SoulWorks LLC and Carolyne Corneliuson

has stated that they do not have any objection to the proposed Second Amended Complaint and

has requested twenty-one (21) days to respond to the Second Amended Complaint once it is

deemed filed. Art Akiane has no objection to this request. Counsel for Carpentree has neither

consented to nor opposed the filing of this motion.

           WHEREFORE, Plaintiff-Counter-Defendant respectfully requests the Court grant leave to

file the Second Amended Complaint attached as Exhibit A and to grant any further relief the Court

deems just.




2
  Art Akiane still has not received complete discovery responses or document productions, and
document review and discovery are otherwise ongoing. Art Akiane expressly reserves, and does
not waive, all rights and remedies, including the right to seek leave to amend to assert additional
claims or name additional parties.
                                                 3

26747201
    Case: 1:19-cv-02952 Document #: 93 Filed: 02/24/20 Page 4 of 5 PageID #:4333




Dated: February 24, 2020                 Respectfully submitted,

                                         ART AKIANE LLC,


                                         By: s/ Adam Wolek
                                             Adam Wolek
                                             Marcus Harris
                                             TAFT STETTINIUS & HOLLISTER LLP
                                             111 E. Wacker Drive, Suite 2800
                                             Chicago, Illinois 60601
                                             Phone: (312) 836-4063
                                             Fax: (312) 966-8598
                                             awolek@taftlaw.com
                                             mharris@taftlaw.com

                                             Counsel for Plaintiff and Counter-
                                             Defendant Art Akiane LLC




                                         4

26747201
    Case: 1:19-cv-02952 Document #: 93 Filed: 02/24/20 Page 5 of 5 PageID #:4334




                                   CERTIFICATE OF SERVICE

           I hereby certify that on February 24, 2020, the foregoing was filed with the Clerk of Court

via CM/ECF, which provided notice of same to all parties who have made an appearance in this

case.


                                                        /s/ Adam Wolek




                                                    5

26747201
